Citation Nr: 0730991	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO. 05-31 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a herniated disk L5-S1 from 
September 1, 2004 until February 1, 2007.

2. Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a herniated disk L5-S1 from 
February 1, 2007.

3. Entitlement to an evaluation in excess of 10 percent for 
left radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 until March 1986 
and from April 1987 until August 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky. The claims file was 
subsequently transferred to the jurisdiction of the 
Nashville, Tennessee RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2007.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

During the July 2007 Board hearing, the veteran testified 
that his conditions had worsened since his last VA 
examination in August 2006. VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995). 

The state of the record is uncertain as to the severity of 
the veteran's lumbar spine condition and left lower extremity 
radiculopathy, and an updated VA examination is therefore 
needed in order to make an informed decision regarding the 
veteran's current level of functional impairment and 
adequately evaluate his current level of disability. See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the veteran a 
comprehensive orthopedic examination, to 
be accompanied by any clinical testing 
deemed appropriate by the examiner. The 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination. The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for the veteran's L5-S1 
herniated disk and offer comments and an 
opinion as to the current severity of the 
veteran's lumbar spine condition. The 
examiner is requested to express this 
opinion in terms of the criteria set forth 
in the General Rating Formula for Diseases 
and Injuries of the Spine.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2. The RO/AMC should afford the veteran a 
comprehensive examination of the 
peripheral nerves, to be accompanied by 
any clinical testing deemed appropriate by 
the examiner. The claims folder, and a 
copy of this remand, must be reviewed by 
the examiner in conjunction with the 
examination. The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for radiculopathy in the left 
lower extremity, and offer comments and an 
opinion as to the severity of the 
veteran's left leg radiculopathy. The 
examiner is requested to express this 
opinion in terms of the criteria set forth 
in 38 C.F.R. § 4.124a, Diagnostic Code 
8520 or other appropriate Diagnostic Code. 

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3. The RO should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act (VCAA) as 
to its notice and development.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

